Opinions of the United
1994 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-18-1994

United States of America v. Menon
Precedential or Non-Precedential:

Docket 93-5399




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1994

Recommended Citation
"United States of America v. Menon" (1994). 1994 Decisions. Paper 21.
http://digitalcommons.law.villanova.edu/thirdcircuit_1994/21


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1994 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
            UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT

                    _______________

                      No. 93-5399
                    _______________


               UNITED STATES OF AMERICA

                           v.

              THEKKEDAJH PEETHAMB MENON,

                                   Appellant

 __________________________________________________

   On Appeal From the United States District Court
           for the District of New Jersey
            (D.C. Crim. No. 92-00354-01)
 __________________________________________________


               Argued: February 15, 1994

Before:   BECKER, HUTCHINSON and COWEN, Circuit Judges.

                 (Filed   May 18, 1994)


                    JAMES D. CRAWFORD (Argued)
                    THEODORE J. PICCONE
                    Schnader, Harrison, Segal & Lewis
                    1600 Market Street
                    Suite 3600
                    Philadelphia, PA 19103

                            Attorneys for Appellant


                    MICHAEL CHERTOFF
                    United States Attorney
                    LESLIE FAYE SCHWARTZ (Argued)
                    Assistant U.S. Attorney
                    Office of United States Attorney
                    970 Broad Street
                    Newark, NJ 07102
                                Attorneys for Appellee


                 _______________________________

                       OPINION OF THE COURT
                 _______________________________


BECKER, Circuit Judge.

          Thekkedajh Menon appeals from a judgment in a criminal

case in which he was convicted by a jury of violating 18 U.S.C.

§§ 20 and 5450 by knowingly and willfully, with intent to defraud

the United States, making out and passing through the customhouse

false and fraudulent invoices and other documents in order to

conceal the identity of the exporters of certain products, and of

violating those same sections by reimporting shrimp that had

previously been rejected as contaminated by the Food and Drug

Administration ("FDA").



0
 18 U.S.C. § 2(a) states that, "[w]hoever commits an offense
against the United States or aids, abets, counsels, commands,
induces or procures its commission, is punishable as a
principal."
0
 Paragraphs 1, 2 and 3 of § 545 state:

          Whoever knowingly and willfully, with intent
          to defraud the United States, . . . makes out
          or passes, or attempts to pass, through the
          customhouse any false, forged, or fraudulent
          invoice, or other document or paper; . . .

          Whoever fraudulently or knowingly imports or
          brings into the United States, any
          merchandise contrary to law . . .

          [s]hall be fined not more than $10,000 or
          imprisoned not more than five years, or both.
          Menon's first contention on appeal, a contention he

failed to raise in the district court and hence one that we

review for plain error, is that to obtain a conviction for

passing false invoices under § 545, the government must prove

that he intended to deprive the United States of revenue, not

just that he intended to evade federal regulations.    Menon's

second argument is that the evidence was insufficient to show

that he reimported previously rejected shrimp, a point which

ultimately turns on whether a search of Menon's office which

exceeded the scope of a search warrant was nonetheless valid

under the "plain view" doctrine even though the agent who

happened upon the documents at issue did not appreciate their

significance until she brought them to a more knowledgable agent.

          Agreeing with Menon's construction of the the first

paragraph of § 545 and holding that the district court's

construction constituted plain error, we reverse his convictions

for passing false invoices through the customhouse.    The meaning

of "defraud" varies from statute to statute, see McNally v.

United States, 483 U.S. 350, 359, 107 S. Ct. 2875, 2881 (1987),

and here the evidence supports Menon's interpretation of

"defraud."   When Congress codified the criminal code, it changed

the language of § 545 (then § 1593 of title 19 (U.S.C. 1940 ed.))

from "defraud the revenues of the United States" to "defraud the

United States" but it did not mean to change the substance of the

statute; it meant to continue the previous requirement of an

intent to defraud the revenues of the United States.    Thus, we

continue to give the statute its former meaning, and, finding
plain error on the basis that the district court's

misinterpretation went to the existence vel non of criminal

responsibility, we reverse Menon's convictions for passing false

invoices.   However, we affirm Menon's conviction for reimporting

previously rejected shrimp, disagreeing with his contention

regarding the illegality of the search, and his less significant

assignments of error.

            Because we have overturned Menon's convictions on most

counts, we must remand for resentencing.   On remand, the district

court should not apply the enhancement for importation of seafood

worth more than $2,000.    Although Menon's conviction on Count 140

easily puts him over the $2,000 minimum for the enhancement,

application of the enhancement is impermissible because it would

violate the Ex Post Facto Clause of the Constitution.    Although

the enhancement was in effect at the time of Menon's sentencing,

it was not in effect at the time of his conduct.



                  I. FACTS AND PROCEDURAL HISTORY



            The FDA is responsible for ensuring the safety of

seafood entering the United States.   In performing this function,

the agency analyzes data to see if it establishes a pattern

demonstrating that seafood which importers have bought from

particular exporters is likely to be unsafe.    Foreign exporters

which have a history of shipping contaminated goods are placed on

a block list; shipments from these exporters are automatically

detained, and the importer must obtain a private laboratory
report demonstrating that the seafood is free of contamination

before the FDA will release it.   Other exporters are placed in an

intermediate category, which means the FDA is more likely to

sample their products before admitting them into the country than

it is to sample those of other exporters.

           Menon was President and two thirds owner of Flag

Imports, Inc. ("Flag"), a business that purchased seafood both

overseas and domestically for resale to distributors.   On

numerous occasions, Menon directed his employees to list falsely

on invoices a different exporter of seafood than the one from

which Flag had actually purchased the seafood.   By listing

exporters with no history of contamination rather than the actual

exporters, who were either on the block list or subject to an

increased risk of surveillance sampling by the FDA, Menon

intended to deceive the FDA so that Flag's imports entered the

United States more readily.

           Nonetheless, the FDA discovered that one of Flag's

shipments, a March 22, 1991 shipment of 1200 cases of shrimp,

contained salmonella.   It thereupon issued a Notice of Refusal of

Admission for this shipment, and ordered that the cases be either

exported or destroyed within 90 days.   On May 25, 1991, Flag

shipped the shrimp to Jabeco Transport ("Jabeco") in Rotterdam,

Holland.   The ultimate fate of that shrimp is a question of much

moment in this case; the government contends that Menon illegally

reimported it into the United States whereas Menon claims that

there is insufficient evidence to prove reimportation beyond a

reasonable doubt.
           On January 19, 1993, a federal grand jury returned a

142-count indictment against Menon.   Counts 1 through 110 charged

that, in violation of 18 U.S.C. §§ 2 and 545, see supra nn. 1 &

2, Menon did knowingly and willfully, with intent to defraud the

United States, make out and pass through the customhouse, false

and fraudulent invoices and other documents in order to conceal

that the exporter of these products had been block-listed by the

FDA.   Counts 111 through 139 charged Menon with similar conduct

with respect to seafood obtained from exporters in   the

intermediate category.   Count 140 charged Menon with

reimportation of shrimp that had previously been rejected as

contaminated by the FDA, also in violation of 18 U.S.C. §§ 2 and

545.   Finally, Counts 141 and 142 charged that, in violation of

16 U.S.C. § 3372(d) and 18 U.S.C. § 2, Menon knowingly made and

used false invoices and decoy packaging to conceal that shipments

identified as shrimp from Bangladesh were largely composed of

frog legs subject to automatic detention and special permit

requirements.

           During the course of the jury trial, the government

voluntarily dismissed counts 16 and 33 of the indictment.    At the

close of the evidence, the district court granted a judgment of

acquittal on Counts 141 and 142 (the frog legs counts).     On March

10, 1993, the jury found Menon guilty of all of the remaining

counts.   Menon filed a motion for a judgment of acquittal on

Count 140 alleging that the government had presented insufficient

evidence of his guilt.   Menon also moved for a new trial,

asserting that 1) the district court had improperly barred him
from presenting evidence that no one had ever reported being sick

as a result of Flag seafood;0 2) Count 140, alleging

reimportation of contaminated shrimp "contrary to law," was

deficient for failing to specify the law to which the

reimportation was contrary; and 3) evidence seized during a

search of Flag's property should have been suppressed.     The

district court denied these motions.

          The district court held a sentencing hearing after

which it imposed concurrent sentences of 20 months on each of

Counts 1 through 15, 17 through 32, and 34 through 140. The court

also imposed concurrent terms of two years supervised release on

each count of conviction, a total special assessment of $6,900,

and a fine of $50,000.   The adjusted offense level of 22, when

combined with a Criminal History Category of I, resulted in a

guideline range of 41-51 months.   The district court then

departed downward from this range based on the severe mental

problems of Menon's wife.

          Menon appeals the denial of his motions for judgment of

acquittal and for a new trial as described on p.6 supra.      On

appeal, Menon presses two additional arguments.   First, he

asserts that his convictions for making out false invoices should

be reversed because he did not intend to defeat the customs laws

nor to defraud the United States government of money.    Second, he

submits that the district court's fourteen level increase to his

0
 Because Menon only argues that this evidentiary decision related
to his convictions for employment of false invoices and we are
reversing those convictions, we do not reach the evidentiary
issue on appeal.
sentence violates the Ex Post Facto Clause of the Constitution.

After considering the many difficult issues, we hold that

paragraph 1 of § 545 does require an intent to deprive the United

States of revenue and that Menon's convictions on counts 1-15,

17-32, and 34-139 should therefore be reversed.   While we will

uphold Menon's conviction on count 140 for reimportation of

previously rejected shrimp, we agree with Menon that application

of the sentencing enhancement for importation of valuable seafood

violates the Ex Post Facto Clause and thus should not be repeated

in his resentencing.



                II. THE MEANING OF 18 U.S.C. § 545



           The jury convicted Menon of 137 counts of violating the

first paragraph of 18 U.S.C. § 545.   As we have noted supra at 2

n.2, this paragraph makes it illegal to "knowingly and willfully,

with intent to defraud the United States, . . . make[] out or

pass[], or attempt to pass through the customhouse any false,

forged, or fraudulent invoice."   The jury concluded that Menon,

in his position as President of Flag, violated this provision by

writing invoices that misrepresented the name of the seafood

exporter from which Flag had bought the seafood it was importing.

Menon contends that the district court misread § 545, because "an

intent to defraud the United States" by passing false invoices

"through the customhouse" requires 1) an intent to defeat the

customs laws and 2) an intent to deprive the United States of

revenue.
           Menon's argument that § 545 requires an intent to

deprive the United States of revenue would place a new gloss on a

45-year-old statutory provision that has been interpreted to the

contrary by two courts of appeals, see United States v. Borello,

766 F.2d 46, 51 (2d Cir. 1985); United States v. McKee, 220 F.2d
266, 269 (2d Cir. 1955); United States v. Kurfess, 426 F.2d 1017,

1019 (7th Cir. 1970), cert. denied, 400 U.S. 830 (1970).

Moreover, because Menon failed to argue in the district court

that § 545 requires an intent to deprive the government of

revenue, we review Menon's contention on appeal for plain error.

See Fed.R.Crim.P. 30, 52(b).

           Rule 52(b) provides that "plain errors or defects

affecting substantial rights may be noticed although they were

not brought to the attention of the court."   We find plain error

"sparingly, solely in those circumstances in which a miscarriage

of justice would otherwise result."   United States v. Frady, 456
U.S. 152, 163 n.14, 102 S. Ct. 1584, 1592 n.14 (1982)).     See also

Government of Virgin Islands v. Smith, 949 F.2d 677, 681 (3d Cir.

1991).   We
           look on a case-by-case basis to such factors
           as the obviousness of the error, the
           significance of the interest protected by the
           rule that was violated, the seriousness of
           the error in the particular case, and the
           reputation of judicial proceedings if the
           error stands uncorrected -- all with an eye
           toward avoiding manifest injustice.


United States v. Thame, 846 F.2d 200, 205 (3d Cir. 1988).    Here,

because "the challenge to the construction of the statute goes to

the existence vel non of criminal responsibility, we think that
the error, if such it was, would affect [Menon's] due process

rights and would constitute plain error."     United States v.

Cusumano, 943 F.2d 305, 309 (3d Cir. 1991).

          In a very similar case, in which the plaintiff argued

that the district court had improperly instructed the jury that

the mail fraud statute did not require an intent to deprive

another of money or property, we indicated that if the district

court had given such an improper instruction, it would have

constituted plain error.   See United States v. Piccolo, 835 F.2d
517, 519 (3d Cir. 1987), cert. denied, 486 U.S. 1032, 108 S. Ct.
2014 (1988).   As in that case, we think that, assuming Menon's

interpretation of the statute is correct, the district court's

failure to instruct the jury that § 545 requires an intent to

deprive the government of money or property constituted manifest

injustice and thus constituted plain error.    And, despite the

contrary decisions of two courts of appeals, we hold that Menon's

interpretation of § 545 is correct.0

          While the meaning of "defraud the United States"

generally extends beyond defrauding the government of revenue,

the history of § 545 demonstrates that Congress did not intend

such a broad reading here.   We first note that until recently,

the Supreme Court generally interpreted "defraud" to extend to

actions preventing the government from carrying out its lawful

functions even when the government did not lose any revenue. This

0
 Because we agree with Menon that the first paragraph of § 545
requires an intent to deprive the government of revenue, we do
not reach his contention that it requires an intent to defeat the
customs laws.
interpretation took root in Hammerschmidt v. United States which

analyzed the statutory predecessor of 18 U.S.C. § 37, a statute

making it illegal to "conspire to . . . defraud the United States

in any manner or for any purpose."   See 265 U.S. 182, 185, 44 S.

Ct. 511, 511 (1924) (interpreting Comp. St. §10201).   In

Hammerschmidt, the Supreme Court concluded that
          [t]o conspire to defraud the United States
          means primarily to cheat the Government out
          of property or money, but it also means to
          interfere with or obstruct one of its lawful
          governmental functions by deceit, craft or
          trickery, or at least by means that are
          dishonest. It is not necessary that the
          Government shall be subjected to property or
          pecuniary loss by the fraud, but only that
          its legitimate official action and purpose
          shall be defeated by misrepresentation,
          chicane, or the overreaching of those charged
          with carrying out the governmental intention.


Id. at 188, 44 S. Ct. at 512.0

          Recently, however, the Supreme Court has significantly

narrowed the category of statutes in which the meaning of

"defraud" extends beyond a deprivation of property rights.   In
McNally v. United States, 483 U.S. 350, 359, 107 S. Ct. 2875,

2881 (1987), the Court interpreted the mail fraud statute, which

made it illegal "to defraud" or to "obtain[] money by means of

0
 See also United States v. Barnow, 239 U.S. 74, 75, 36 S. Ct. 19,
20 (1915) (holding that 35 Stat. 1088, 1095 (1913), prohibiting
individuals from "falsely assuming or pretending to be an officer
or employe[e] acting under the authority of the United States"
"[w]ith intent to defraud either the United States or any person"
applied even when an individual did not demand or obtain anything
of value); United States v. Plyler, 222 U.S. 15, 32 S. Ct. 6
(1911) (holding that § 5418 Rev, Rev. Stat., which prohibited the
forging of any public record "for the purpose of defrauding the
United States," applied regardless of pecuniary gain).
false or fraudulent pretenses," to require a finding that the

defendant intended to deprive others of property or money.    18

U.S.C. § 1341.0   In so doing, the Court rejected "a long line of

court of appeals decisions that had interpreted the statute as

proscribing schemes by government officials to defraud citizens

of their intangible rights to honest and impartial government."

United States v. Asher, 854 F.2d 1483, 1488 (3d Cir. 1988)

(emphasis in original).    In justifying its decision, the Court

quoted Hammerschmidt, 265 U.S. at 188, 44 S. Ct. at 512, for the

proposition that, "the words to defraud `commonly refer to

wronging one in his property rights by dishonest methods or

schemes.'"   McNally, 483 U.S. at 359, 107 S. Ct. at 2881.    The

Court concluded that this common understanding combined with the

rule of lenity meant that the mail fraud statute required an

intent to deprive someone of money or property.    See id.

          The Court distinguished the actual ruling of

Hammerschmidt on the basis that the mail fraud statute aimed to

prevent fraud against any member of the public, while the statute

discussed in Hammerschmidt aimed to protect the United States

against fraud.    A statute that has for its "`object the

protection and welfare of the government alone'" aims to prevent

fraud in a broader sense than deprivation of property rights, but

a statute aiming to prevent fraud against members of the public


0
 Congress responded to McNally by adopting Pub.L. 100-690, Title
VII, § 7603(a), Nov. 18, 1988 which states that, "[f]or the
purposes of this chapter, the term, `scheme or artifice to
defraud' includes scheme or artifice to deprive another of the
intangible right of honest services." 18 U.S.C. § 1346.
is likely using fraud in its usual, narrower sense.   Id. at 358,

107 S. Ct. at 2881 n. 8 (quoting Curley v. United States, 130 F.
1, 7 (1st Cir. 1904)).0

          Another case distinguishing Hammerschmidt is United

States v. Cohn, 270 U.S. 339, 343, 46 S. Ct. 251, 252 (1926).

There the Supreme Court was faced with interpreting the meaning

of Section 35 of the Penal Code, 40 Stat. 1015 (1918), which

provided that actions "`for the purpose of obtaining or aiding to

obtain the payment or approval of' any `claim upon or against the

United States . . . for the purpose and with the intent of

cheating and swindling or defrauding the Government of the United

States' . . . shall be punishable."   The Court construed section

35 as requiring the defendant to cheat the government out of

0
 But cf. United States v. Tuohey, 867 F.2d 534 (9th Cir. 1989).
Tuohey noted that

          despite the Court's dictum regarding section
          371 in McNally, the McNally decision appears
          to leave the broad construction of "defraud"
          in section 371 in some doubt. In McNally,
          the Court overruled virtually unanimous case
          law that had broadly defined "defraud" in the
          mail fraud context to extend to non-property
          "good government" frauds. The similarities
          between section 371 and section 1341 are
          striking. Both date from the same period in
          our history . . . . Both have long been read
          to extend to non-property frauds. Both have
          been criticized as broad vague bases for
          criminal liability.

Id. at 536-37. Nonetheless, as the Ninth Circuit ultimately
held, although the reasoning of McNally with respect to § 1341 is
in tension with that of Hammerschmidt with respect to § 371,
McNally did not overturn Hammerschmidt and in fact suggested that
Hammerschmidt applies to most statutes that contain the language
"defraud the United States."
property or money.    The Court distinguished Hammerschmidt on the

grounds that the term defraud within section 35 "is used in

connection with the words `cheating or swindling,' indicating

that it is to be construed in the manner in which those words are

ordinarily used, as relating to the fraudulent causing of

pecuniary or property loss."    Id. at 346-47, 46 S. Ct. at 253.

            The message we derive from this potpourri of Supreme

Court cases is twofold.    First, the meaning of "defraud" must be

interpreted in the context of the particular statute that uses

the term.    In each case in which the Court has evaluated the

meaning of "defraud," it has determined the intent of Congress

based on the purpose of the particular statute and on the

surrounding statutory language.    Second, an intent to defraud

generally requires an intent to deprive someone of property or

money but does not generally require such an intent in the

context of statutes making it illegal to defraud "the United

States."    It seems appropriate therefore to construe § 545 as

prohibiting acts that prevent the United States from carrying out

its statutory duties unless there is countervailing evidence on

the meaning of the statute.

            Here, strong countervailing evidence exists.   Menon

points out that § 1593 of title 19 (U.S.C. 1940 ed.), the

predecessor statute to 18 U.S.C. § 545, required that the

defendant intended "to defraud the revenues of the United States"
(emphasis added).    Although Congress left out the language "the

revenues" when it recodified the federal criminal code in 1948,

Menon contends that Congress made it clear that it did not not
intend to make any substantive change in the statute by making

this deletion.   Thus, he concludes that the concept "defraud the

revenues" is still a part of the statute.

           As support for his view that Congress intended no

substantive change, Menon cites the House Report which states

that, "[r]evision [of the Criminal Code], as distinguished from

codification, mean[s] the substitution of plain language for

awkward terms, reconciliation of conflicting laws, omission of

superseded sections, and consolidation of similar provisions."

H.R. Rep. No. 304, 80th Cong., 1st Sess. (1947), reprinted in 18

U.S.C.A. 439, 440. The House Report does not indicate that

substantive changes were included as part of the revision.     See

id.   The House Report concludes that, "[t]he reviser's notes are

keyed to sections of this bill and explain in detail every change

made in text," id. at 448, and W.W. Barron, chief reviser of the

code, testified to the House Committee on Revision of the Laws

that "[e]very substantive change, no matter how minor, is fully

explained [in the reviser's notes].".   Id. at 460 (emphasis

added).0   Because the reviser's notes for § 545 say only that

0
 Similarly, Charles Zinn, the Law Revision Counsel for the House
Committee on the Judiciary, testified that:

           In the work of revision, principally
           codification, . . . keeping revision to a
           minimum, I believe the rule of statutory
           construction is that a mere change of wording
           will not effect a change in meaning unless a
           clear intent to change the meaning is
           evidenced . . . . It is clearly indicated in
           each of those revisers' notes whether any
           change was intended so that . . . a mere
           change in language will not be interpreted as
"[c]hanges were made in phraseology,"      H.R. Rep. No. 304, 80th

Cong., 1st Sess. at A46, and do not specify that any substantive

changes were intended, Menon concludes that the current statute,

like its predecessor, requires that the defendant have intended

to deprive the United States of revenues to which it was

entitled.0

             We agree.   Although we might ordinarily discount

legislative history, we are unwilling to do so where that history

consists of committee reports and statements by the chief reviser

and where the statutory change we are interpreting occurred in



             an intent to change the law unless there is
             some other clear evidence of an intent to
             change the law.

Hearing before Subcommittee No. 1 of the House Judiciary
Committee on H.R. 1600 and H.R. 2055, 80th Cong., 1st Sess.
(1947) (statement of Charles J. Zinn), reprinted in 18 U.S.C.A.
417, 515.
0
 Menon makes one additional argument. He asserts that if we
interpret § 545 as not requiring an intent to deprive the
government of money, that section will become duplicative of
§542, which makes it illegal to introduce "into the commerce of
the United States any imported merchandise by means of any
fraudulent or false invoice." 18 U.S.C. § 542 (1988).
          However, §§ 542 and 545 overlap regardless of how we
interpret § 545. Because § 542 extends to any use of a
fraudulent invoice for the purpose of importing goods into the
United States, it will prohibit all conduct prohibited by § 545,
i.e., every use of false invoices that pass through the
customshouse, whether we interpret § 545 broadly or narrowly.
This means that even if we interpret § 545 narrowly, the
government will not be left without a remedy in future cases --it
can choose to prosecute conduct such as Menon's under § 542
rather than under § 545.
          The converse is not true, however: section 542 applies
to some conduct not covered by § 545 even if we interpret § 545
broadly. That is because § 542 applies regardless of whom an
actor is attempting to defraud, see 18 U.S.C. § 542, while § 545
requires a specific intent to defraud the United States.
the context of codification of the entire criminal code.     In that

context, Congress was unlikely to have been able to carefully

consider every change made to prior statutes.    We think it was

reasonable for Congress to rely on representations made to it by

the chief reviser, among others, that all substantive changes

were explicitly set forth in the revisers' notes and for Congress

to indicate that it intended no other substantive changes. Absent

a compelling need, we should not read as substantive a change

initiated by the revisers and probably not considered by

Congress.

            At a minimum, we think that the legislative history

makes the meaning of "defraud the United States" in § 545

ambiguous given that, as we have seen, the meaning of defraud

varies from statute to statute.   As the Court did in McNally, we

rely on the rule of lenity to hold that because the meaning of

defraud is ambiguous in the context of § 545, that section

requires an intent to cause a deprivation of property or money.

As Menon points out, and the government does not deny, the

government made no showing that he had such an intent.    Thus, we

must reverse his conviction on Counts 1-15, 17-31, and 33-139.



                           III. COUNT 140



            Count 140 of the indictment charged Menon with

violating the second paragraph of § 545.    That paragraph makes it

illegal to "fraudulently or knowingly import[] or bring[] into

the United States, any merchandise contrary to law."     18 U.S.C.
§545.   The government contends that after it ordered Menon to

export or destroy a certain shipment of contaminated shrimp under

the authority of 21 U.S.C. § 381 (granting the FDA the authority

to refuse to admit adulterated food into the United States),

Menon exported the shrimp but then reimported it into the United

States in violation of the order and of 21 U.S.C. § 331(a), which

prohibits the introduction of any adulterated food into

interstate commerce.    Menon argues that 1) the indictment lacked

the requisite specificity; 2) much of the evidence the government

used to prove Menon's guilt was the fruit of an illegal search

and hence should have been suppressed, and 3) there was

insufficient evidence to convict.   We reject all of these

contentions.



           A. Specificity of the Indictment

           Count 140 of the indictment charges that Menon did:
           knowingly and willfully import merchandise
           into the United States contrary to law, in
           that the defendant did unlawfully reimport
           approximately 696 cartons of shrimp which had
           previously been rejected by the FDA because
           they were found to be contaminated by
           salmonella when they were originally imported
           by the defendant.


Menon argues that the indictment was defective because it

indicated that he imported merchandise contrary to law but failed

to specify which law.   He asserts that, as a result, the

indictment failed to provide him with adequate notice of the

charge against which he had to defend himself.
            Menon is correct that the indictment did not specify

the statute he had violated; however, it did specify the actions

Menon took in enough detail that proof by the government that he

had taken these actions would have sufficed to prove that he had

violated a particular law.    The indictment clearly charged that

Menon had reimported rejected and contaminated shrimp; such

reimportation is illegal under 21 U.S.C. § 331, which prohibits

introduction of adulterated food into interstate commerce.    Thus,

the factual specificity of the indictment was sufficient to put

Menon on notice of the law he had allegedly offended.    See United

States v. Bowe, 360 F.2d 1, 8 (2d Cir.), cert. denied, 385 U.S.
961, 87 S. Ct. 401 (1966) (holding sufficient an indictment which

did not cite the statute violated but which "advised the

appellants of the essential elements of the offenses with which

they were charged and stated facts showing the illegal aspects of

the importation."    The court explained that the claim of

insufficiency was "`made in a mood of technicalism appropriate

only to an era now fortunately past.'" Id. (citations omitted).)

            As we explain in the margin, the cases upon which Menon

relies are distinguishable, because all involved indictments that

failed to specify facts sufficient to constitute a violation of

any law.0   In contrast, in this case, the indictment specified

which of Menon's actions were contrary to law.


0
 In Keck v. United States, 172 U.S. 434, 19 S. Ct. 254 (1899),
the Supreme Court held that an indictment charging the defendant
with the importation of diamonds contrary to law was
insufficient. The Court wrote:
          B. Legality of the Search

          1) Background

          On April 15, 1992, government agents searched Menon's

office and the desk of his secretary Cathy Carroll pursuant to a

valid search warrant.   The warrant authorized a search of these

areas for "[o]riginals and copies of blank invoices bearing the

name of Abad Fisheries," the company Menon often falsely listed

as the exporter of seafood Flag was importing.   (Search Warrant,

          The allegations of the count were obviously
          too general, and did not sufficiently inform
          the defendant of the nature of the accusation
          against him. The words, "contrary to law,"
          contained in the statute, clearly relate to
          legal provisions not found in section 3082
          itself; but we look in vain in the count for
          any indication of what was relied on as
          violative of the statutory regulations
          concerning the importation of merchandise.
          The generic expression "import and bring into
          the United States," did not convey the
          necessary information, because importing
          merchandise is not per se contrary to law,
          and could only become so when done in
          violation of specific statutory requirements.

Id. at 437, 19 S. Ct. at 455. See also Steiner v. United
States, 229 F.2d 745, 748 (9th Cir. 1956) (holding indictments to
be defective, because they "failed to state what law . . . the
importation [of psittacine birds] was contary to, or in what
respect such importation was contrary to law"); Babb v. United
States, 218 F.2d 538, 541 (5th Cir. 1955) (holding that the
"indictment should have alleged some fact or facts showing that
the cattle in question were imported or brought in contary to
some law; and that it is not enough to say that they were
imported or brought in `contrary to law'"). In none of these
cases did the indictment specify the statute defendant's actions
were contrary to, or the actions defendant had taken that were
sufficient to constitute a violation of law.
dated April 15, 1992).   In addition to the documents covered by

the warrant, Michael I. Scott, Senior Special Agent with the

United States Customs Service, who oversaw the search, instructed

the agents to look for any other blank invoices and for documents

regarding Jabeco, the company to which Flag had shipped the

shrimp rejected by the FDA and from which he had allegedly

reimported these shrimp (leading to his indictment in Count 140

for importing seafood contrary to law).

           Scott assigned Ida Almeida to search Carroll's desk

while Scott and other agents searched Menon's office.     When

searching Carroll's desk, Almeida discovered a file marked Abad

Fisheries which she brought to Scott, who was in the adjacent

office.   She continued her search of the desk and found four

documents with Jabeco's name on them which she also brought to

Scott.0   Scott testified that when he glanced at one of the

Jabeco documents, he noticed the words "Jabeco" and

"reprocessing."   Because his prior investigation of Menon had

revealed that Flag and Jabeco had collaborated on three prior

illegal shipments of irradiated food, these words on the document

signalled Scott that it evidenced criminal activity.     Scott then

read the entire document and decided to seize it.   Because he

assumed that the other documents were likely to be interrelated

with the first one, he decided to seize them as well.0

0
 The government only introduced three of these documents into
evidence; thus, the admissibility of the fourth document is not
at issue. MNT 6.
0
 As Scott was departing with these documents as well as others,
Flag's controller, John Guerriero objected to the seizure of any
documents other than those specified in the warrant. JA 890.
          Menon moved to suppress some of the evidence obtained

in the April 15 search including the Jabeco documents, arguing

that the agents had exceeded the scope of the warrant.    The

district court denied his motion, holding that the documents fell

within the plain view doctrine because Scott only had to glance

at the first Jabeco document in order to ascertain the probable

incriminating nature of that document and because Scott had

probable cause to conclude that the other documents were

interrelated with that one.    We agree.



               2) Analysis



          The Supreme Court has allowed officers to seize

incriminating evidence in plain view during the course of a

lawful search because such a seizure "does not involve an

intrusion on privacy.   If the interest in privacy has been

invaded, the violation must have occurred before the object came

into plain view."   Horton v. California, 496 U.S. 128, 141, 110
S. Ct. 2301, 2310 (1990).    In Horton, the Supreme Court set forth

three requirements for valid seizures of evidence in plain view.

First, the officer must not have violated the Fourth Amendment in

"arriving at the place from which the evidence could be plainly


After a conversation with Scott which may or may not have
involved some pressure from Scott, Guerriero agreed to allow
Scott to copy the documents. JA 882, 826. The district court
concluded that, given the totality of the circumstances,
Guerriero had consented to the seizure without any governmental
coercion. Because we find that the documents were in plain view,
we need not reach the question of consent.
viewed."   Id. at 136, 110 S. Ct. at 2308.    Second, the

incriminating character of the evidence must be "immediately

apparent."   Id.   Third, the officer must have "a lawful right of

access to the object itself."   Id.

           We first note that the deliberate decision by the

agents to search for Jabeco documents does not in and of itself

make the seizure of such documents illegal.    The Supreme Court

has specifically rejected the requirement, proposed by the

plurality in Coolidge v. New Hampshire, 403 U.S. 443, 91 S. Ct.
2022 (1971), that the discovery of the evidence be inadvertent:
          The fact that an officer is interested in an
          item of evidence and fully expects to find it
          in the course of a search should not
          invalidate its seizure if the search is
          confined in area and duration by the terms of
          a warrant or a valid exception to the warrant
          requirement. If the officer has knowledge
          approaching certainty that the item will be
          found, we see no reason why he or she would
          deliberately omit a particular description of
          the item to be seized from the application
          for a search warrant.


Id. at 138, 110 S. Ct. at 2309.    Nonetheless, even though an

officer can keep his or her eye out for particular objects while

conducting a lawful search, the Court has made quite clear that

the "plain view" doctrine cannot be used to expand the scope of a

legal search -- there must be "scrupulous adherence" to the

requirement that the search be limited to the time and place

necessary to find the items listed on the warrant.    Id.
           Menon argues that Scott's statement to his agents that

he was "interested in documents related to . . . Jabeco"

essentially told these agents to search beyond the scope
authorized by the warrant in violation of the first Horton prong.

Menon then asserts that Almeida proceeded to do just that when

she continued to search Carroll's desk after finding the Abad

file.   The government responds that Almeida continued the search

because she hoped to find more Abad documents and thus found the

Jabeco documents in the course of a permissible search.

          It is possible that Almeida interpreted Scott's

instructions to give her the authority to search for Jabeco

documents even after her search for Abad documents was complete.

And it is possible that Almeida continued her search of the desk

even after she was fairly confident that she had obtained all of

the Abad documents.   We think, however, that a subjective inquiry

into her state of mind is unnecessary.   Given the fact that a

subjective inquiry would almost certainly yield the same result

as an objective inquiry and that "evenhanded law enforcement is

best achieved by the application of objective standards of

conduct, rather than standards that depend upon the subjective

state of mind of the officer," Horton, 496 U.S. at 138, 110 S.

Ct. at 2308-09, we hold that a government agent has discovered

evidence within the scope of the search allowed by the warrant if

the agent's search fits within the literal terms of the warrant

and is a reasonable means of obtaining the objects described in

the warrant.

          Almeida's discovery of the Jabeco documents meets that

requirement.   Almeida's search fell within the scope of the

warrant; the warrant gave the government the authority to search

the desk for Abad documents and it was reasonable for Almeida to
continue to do so even after finding the Abad file.      Any

reasonable agent looking for evidence in a clearly circumscribed

area would continue the search until she was certain that no more

evidence existed which could not happen until the entire desk was

searched.

            Menon next argues that it was not immediately apparent

that the Jabeco documents constituted evidence of criminality,

and hence that the search violated the second Horton prong.    This

argument divides into two sub-parts.    First, Menon avers that it

was not immediately apparent to Almeida that the Jabeco documents

constituted evidence of criminality.    According to Menon, as soon

as she saw that the documents were not Abad documents, she should

have replaced them rather than bringing them to Scott.    She did

not, he continues, bring them to Scott because she thought that

he might determine they were Abad documents.    In Menon's

submission, Almeida's movement of the documents constituted an

impermissible seizure, and Scott's glance at the documents

constituted an impermissible search, i.e. it constituted an

invasion of privacy not in any way helpful in conducting the

search authorized by the warrant.

            We can dismiss Menon's argument that Almeida's movement

of the documents constituted a seizure with relative ease,

because it did not "meaningfully interfere with [his] possessory

interest" in the documents to any extent greater than if Almeida

had brought Scott to the documents.    See Arizona v. Hicks, 480
U.S. 321, 324; 107 S. Ct. 1149, 1152 (1987).    However, Menon's

argument that Scott's glance at the documents constituted a new
search which required probable cause is a forceful one given the

Supreme Court's emphasis on the particularity of the warrant

requirement, the further requirement of immediate apparency, and

the goal of preventing officials from enlarging a specific

warrant "into the equivalent of a general warrant to rummage and

seize at will."   Texas v. Brown, 460 U.S. 730, 748, 103 S. Ct.
1535, 1547 (1983) (Stevens, J., concurring).

          Menon's contention receives a boost from Hicks, in

which the Supreme Court upheld the exclusion of stereo serial

numbers obtained by moving some stereo equipment.    See 480 U.S.

at 325, 107 S. Ct. at 1152-53.   The move was not justified by the

exigent circumstances which had justified the entrance of

officers into the apartment in the first place and hence

constituted an invalid search: "[T]aking action, unrelated to the

objectives of the authorized intrusion, which exposed to view

concealed portions of the apartment or its contents, did produce

a new invasion of respondent's privacy."   Id.

          This case is potentially distinguishable from Hicks on

the ground that movement of the stereo in Hicks revealed to the

officers private objects and information that no governmental

agent had seen previously; in contrast, Almeida brought documents

to Scott at which she had already glanced.     Thus, Scott's view of

the documents did not constitute either a new search or a new

seizure -- Menon had no more privacy interest in the documents

after Almeida had glanced at them.

          In Hicks, the Court indicated that the movement of the
stereo was dispositive; "the mere recording of the serial numbers
[on the stereo] did not constitute a seizure" (emphasis added).

See Hicks, 480 U.S. at 324, 107 S. Ct. at 1152.   By ruling that

the officer's movement of the stereo constituted an illegal

search, the Court implied that, just as the mere recording of the

serial numbers did not constitute a new seizure, it did not

constitute a new search either.   This was true even though the

police on the scene revealed the serial numbers to outside

officers who checked those numbers for information unrelated to

the exigent circumstances that had brought the police into the

apartment.   Indeed, the Court explicitly stated that "a truly

cursory inspection -- one that involves merely looking at what is

already exposed to view, without disturbing it -- is not a

`search' for Fourth Amendment purposes, and therefore does not

even require reasonable suspicion."   See id. at 328, 107 S. Ct.

at 1154; cf. United States v. Jacobsen, 466 U.S. 109, 119-23, 104
S. Ct. 1652, 1659-61 (1984) (where Federal Express employees had

opened package and seen bags of white powder and then replaced

the bags, government removal of these bags did not constitute a

new search, since it "enabled the agent to learn nothing that had

not previously been learned during the private search"); Illinois
v. Andreas, 463 U.S. 765, 771, 103 S. Ct. 3319, 3324 (1983) ("The

plain-view doctrine is grounded on the proposition that once

police are lawfully in a position to observe an item firsthand,

its owner's privacy interest in that item is lost.").

          Not only did Almeida's glance at the documents

potentially destroy any privacy interest in preventing others

from taking a similar look, but it is also important that here,
unlike in Hicks, the officials unquestionably could have legally

obtained all of the information they did obtain.   In Hicks, no

police officer had legitimate plain view access to the serial

numbers on the stereo.   Here, the Jabeco documents came into

plain view in the course of a search within the scope of the

warrant.   If Scott had searched Carroll's desk himself initially,

or had done so after Almeida's search to make sure that she had

found all of the Abad documents, he would legitimately have been

able to glance at the Jabeco documents as part of his search for

Abad documents.

           Based on just such potential access by all officials in

the house to the discovered materials, many courts have held that

government officials other than the one who legitimately

discovers materials can look at them (at least if the officials

are already in the house).   As the First Circuit explained, the

police "may be limited by the shared knowledge and experience of

the officers otherwise lawfully on the premises," but "[t]he

executing officers are not limited by the fortuity of which

officer first happened upon the evidence."   United States v.

Johnston, 784 F.2d 416, 420 (1st Cir. 1986).   See Crowder v.

Sinyard, 884 F.2d 804, 821 (5th Cir. 1989); United States v.

Newton, 788 F.2d 1392, 1395 (8th Cir. 1986); but cf. United

States v. Syzmkowiak, 727 F.2d 95, 99 (6th Cir. 1984) (where

officer who saw gun in plain view had to call in serial numbers

to determine whether possession of the gun was illegal, the

incriminating nature of the weapon was not immediately apparent).
           Nonetheless, Menon has a strong counter-argument in

addition to his reliance on Syzmkowiak, supra.    The very reason

Almeida brought the documents to Scott is that he was better

equipped to understand their contents than she was -- thus, his

glance was likely to reveal private information that had not been

revealed to Almeida when she glanced at the documents.   Imagine

for example that the police are conducting a lawful search for

cocaine.   In the course of his search, an officer sees a document

written in French lying face up on a table in plain view.   His

glance at the document reveals nothing to him about its contents

because he does not understand French and he calls over another

officer who speaks French.   The second officer glances at the

document and thereby obtains a cursory understanding of the

meaning of the document.   This understanding might not reveal

information helpful to the police, but it might instead reveal

information about the fully legal, private love affairs of the

resident of the house.   Surely the glance of the second policeman

constitutes at least an incremental invasion of privacy beyond

that caused by the glance of the first officer.

           Quite arguably Almeida caused such an incremental

invasion of privacy here by exceeding the scope of the search

warrant.   Unlike Almeida's actions in continuing to search the

desk after finding a file marked "Abad," her actions in bringing

the documents to Scott would not seem to be part of a reasonable

effort to carry out the search for Abad documents, for it is

apparent that her actions led to an additional glance at the

document beyond that reasonably needed to fulfill the purpose of
the intitial warrant.   Moreover, the original rationale for the

plain view doctrine does not apply under this analysis:    the

invasion of privacy involved in Scott's looking at the documents

had not already taken place when Almeida brought the documents to

him, nor was it certain that it was going to take place.    Scott

may well not have conducted a search of the desk himself.    Thus,

Almeida's actions were part of an effort to give Scott access to

information that he had not been authorized by a search warrant

to receive and that he would not inevitably have seen in

conducting his own search.

          When analyzing an analogous situation to the one here,

a leading treatise on search and seizure questions sets forth

precisely the type of argument Menon is making.   In evaluating

whether a policeman who crosses a room to copy down an exposed

stereo serial number after he has already found the gun for which

he had a search warrant violates the Fourth Amendment, the

treatise notes that:
          [t]rue, it is no search to see `what is
          already exposed to view,' but . . . the
          serial number was exposed in an abstract
          sense but was not exposed to this officer
          until he crossed the room, an activity on his
          part which was (to again use the Hicks
          majority's language) `unrelated to the
          objectives of the authorized intrusion' and
          thus not permitted under the Fourth
          Amendment. This means that even in those
          cases where an identifying characteristic is
          discovered without moving the object, a
          troublesome scope-of-warrant execution issue
          may be presented concerning why the officer
          was within reading distance of the serial
          number.
Wayne R. LaFave, Search and Seizure, § 4.11 at 105 (2d ed. 1987)

(Sup. 1994).

            Nonetheless, we decline to hold that Almeida's actions

in bringing the documents to Scott were impermissible.

Ultimately, we agree with the courts of appeals that have decided

that the immediate apparency of criminality should be measured,

at a minimum, by the collective knowledge of the officers on the

scene.   See supra at 28.   First, we think this holding is

supported by the weight of Supreme Court precedent, which

suggests that once an object has come into plain view in the

course of a legitimate search, any privacy interest in preventing

a cursory inspection of that object has been destroyed.       Second,

we think that the case law is correct to strike the balance in

this way.    The French letter example presents a rare case; in

most cases, once one officer has glanced at an object, any

private information that can be revealed at a glance, will have

been revealed -- except for evidence of illegal activity

unprotected by the Fourth Amendment.    See Jacobsen, 466 U.S. at

123-24, 104 S. Ct. at 1661-62 (holding that a test that merely

disclosed whether or not a particular substance was cocaine did

not compromise any reasonable expectation of privacy and

therefore did not constitute a search).    The typical case will be

the revelation of serial numbers on a gun which require a

database to identify but which reveal no information beyond

whether the gun is legal or illegal.

            Moreover, if we were to require the officer who came

across an object in the course of his or her own permissible
search to understand the relationship of the object to

criminality, the police would probably respond by assigning the

most knowledgable officers to conduct searches or by having

multiple officers search the same area.   The invasion of privacy

would end up being as great; all that we would have accomplished

is that the police search would cost more and be less efficient.

Finally, we note that we could hardly prevent the officer who

first saw an object from remembering what he or she saw and

probably even testifying about it, which means that any

additional invasion of privacy from revelation of the information

to others is likely to occur anyway.   Cf. Jacobsen, 466 U.S. at

119, 104 S. Ct. at 1659 ("Respondents do not dispute that the

Government could utilize the Federal Express employees' testimony

concerning the contents of the package.   If that is the case, it

hardly infringed respondents' privacy for the agents to re-

examine the contents of the open package.")   Thus, we hold that

Almeida's actions in bringing the Jabeco documents to Scott did

not violate the Fourth Amendment.

          Menon then argues that Scott's own glance at the Jabeco

documents was too searching to meet the "immediately apparent"

requirement.   But we have explained, Scott was entitled to glance

at the documents to the same extent that Almeida was.     Almeida

was entitled to look at them carefully enough to determine that

they were not blank Abad invoices.   See United States v.
Santarelli, 778 F.2d 609, 615-16 (11th Cir. 1985) ("Given the

fact that the search warrant entitled the agents to search for

documents . . ., it is clear that the agents were entitled to
examine each document . . . to determine whether it constituted

evidence they were entitled to seize under the warrant.").    The

district court found that upon his brief glance at the first

Jabeco document, Scott noticed the words "Jabeco" and "for

reprocessing purposes"; the court also found that these words

provided him with probable cause to read the entire document

because Scott had strong reason to believe that Flag was

illegally importing irradiated food from Jabeco and Scott knew

that "reprocessing" was a euphemism for irradiation.   We have no

reason to hold that these findings were clearly erroneous.

          As to the other two Jabeco documents, Scott testified

that "the thing that was significant to me was that they were

interrelated" to the first document because they all said Jabeco

and were all from the same file.   The district court found that

Scott's interrelationship conclusion was warranted and that this

provided him with probable cause to read the two documents

carefully.   Again, we decline to disturb these findings.

          In sum, because 1) the Jabeco documents came into plain

view in the course of Almeida's search of the desk; 2) Almeida's

search of the desk was reasonable under the terms of the warrant

which entitled her to search that desk until she found all of the

blank Abad invoices that the desk contained, and 3) in glancing

at these documents long enough to determine that they were not

blank Abad invoices, it was immediately apparent, using the

collective knowledge of the officers on the premises, that the

documents were evidence of criminal activity, we hold that the
search and seizure of these documents did not violate the Fourth

Amendment.



          C. Sufficiency of the Evidence on Count 140

          Finally, Menon contends that, even if we affirm the

district court's decision to admit all of the evidence found in

the search, the government did not adduce sufficient evidence

that he "fraudulently or knowingly import[ed] or br[ought] into

the United States, any merchandise contrary to law" by

reimporting the shrimp that had been rejected by the FDA.   He

argues that all of the government's evidence on shrimp travelling

from Jabeco to the United States relates to shrimp with different

specifications (hence different shrimp) from the shrimp initially

rejected by the FDA.   As a result, importation of this shrimp was

not "contrary to law."

          The shipment rejected by the FDA consisted of 1,200

cases of shrimp ranging in size from 15/20 per pound to 21/40 per

pound, with a total weight of 42,864 pounds.   These

specifications come from a bill of lading within the file of

Sperduto, Spector, & Company ("Sperduto"), the firm Flag had

engaged to conduct an annual audit of its books.   The bill of

lading for the shrimp shipped from Jabeco to the United States,

however, indicated there were 696 cases at 11,681 pounds, and the

invoice stated that the size of the shrimp was 300/500 per pound

(much smaller than the rejected shrimp).   Thus, it does appear

that the shipment of shrimp sent to the United States was not the

same as the one rejected by the FDA.   However, the government
argues that the documents related to the shipment from Jabeco to

the United States were falsified and that the shipment did in

fact consist of the same shrimp.    By finding Menon guilty, the

jury agreed with the government.    The district court denied

Menon's motion for judgment of acquittal.

            The standard in deciding whether to grant "a post-

verdict judgment of acquittal is the same as that which the trial

court applied.    We must view the evidence in the light most

favorable to the jury verdict and presume that the jury properly

evaluated credibility of the witnesses, found the facts, and drew

rational inferences."    United States v. Iafelice, 978 F.2d 92, 94

(3d Cir. 1992) (citation omitted).    The court may overturn a

guilty verdict only if no reasonable jury could find the

defendant guilty beyond a reasonable doubt.    See United States v.

Coleman, 811 F.2d 804, 807 (3d Cir. 1987).    Although the question

is a close one, we think that a reasonable jury could have found

Menon guilty beyond a reasonable doubt.

            First, the government presented evidence that a Flag

employee told its auditor Sperduto that some of the shrimp was

the same.    Jay Rosner, a CPA who worked for Sperduto on the Flag

audit, testified that, while attempting to trace the whereabouts

of the 1,200 cases of shrimp, he took notes based on statements

made by someone at Flag:
          Flag sent 1,200 cases of shrimp to be IQF'd
          at Rotterdam . . . [A]ttached is the copy of
          the bill of lading from the shipment from
          Flag to Rotterdam. Also attached is the
          invoice . . . for processing the shrimp and
          the bill of lading from Rotterdam to New
            York. 696 cases were stored in Union
            Warehouse Terminal on 8/20/91.


Although Rosner testified that no auditor ever verified that the

696 cartons were connected to the 1,200, he made it clear that

"[t]hose were Flag's assertions."    JA 457, 475.

            Rosner's testimony is backed up by the fact that in

Sperduto's files relating to the 1,200 rejected cases of shrimp

was a bill of lading and a storage document pertaining to the 696

cases of shrimp.    Joseph Sperduto, another CPA with the Sperduto

firm, testified that the reason the documents would be in that

file is that the client or the person conducting the audit had

provided them and had indicated they were connected.    JA 442-44.

            Although this evidence does not explain who at Flag

said that the two shipments were related or why the

specifications of the two shipments were different, it evidences

a connection, especially given that the original source was Flag

itself.   Of course, it may be that someone at Flag or at Sperduto

simply erred in relating the two shipments,0 but it was

reasonable for the jury to conclude otherwise, at least when this

evidence was considered in light of additional government

evidence.



0
 For example, John Guerriero, the comptroller at Flag who
maintained its books and records, indicated that, when asked to
provide backup documents to the auditors about the 1,200 cartons
of shrimp, he probably took the documents related to the 696
cartons of shrimp from the payment files (A 93), JA 146. He did
not explain why he took these particular documents from the
payment files. Perhaps Guerriero had no explanation and simply
made a mistake.
          Because Menon knew that Sperduto was attempting to

verify the location of the 1,200 cases of shrimp, Menon wrote

Jabeco requesting that Jabeco inform Sperduto that it possessed

the 1,200 cases of shrimp as of June 30, 1991.   Jabeco then wrote

Menon and Sperduto acknowledging such possession.   The letter

continued, "[t]his lot has been shipped back to New York on or

about 6th July, 1991 for estimated arrival at New York, July

17th, 1991."   While this evidence alone does not definitively

prove that Flag directed that the original shrimp be sent back to

the United States or that the 1,200 cases actually arrived in the

United States, it does tend to prove that the original 1,200

cases of shrimp were shipped back from Jabeco to New York.    When

this evidence is combined with the fact that Flag connected the

696 cases with the 1,200 cases and the 696 cases actually arrived

in New York, it makes it much more likely that the two shipments

were actually the same.

          Finally, upon receiving his copy of the letter Jabeco

had written to Sperduto, Menon crossed out the statement that the

shrimp had been sent back to New York and wrote at the bottom of

the letter, "Bert! Please omit in second."   Menon then sent a fax

to Bert Cornelisse at Jabeco which said, "[w]ith regards to the

letter you faxed to me, if you have not sent this to Sperduto,

Spector & Co., please do not do so until you telephone me."      A

jury could reasonably conclude that by taking these actions,

Menon was attempting to prevent Sperduto from discovering that
the rejected shrimp had been sent back to New York.0   Given this

evidence of consciousness of guilt and an attempt to cover up

that guilt, and the fact that the jury simultaneously found Menon

guilty of 137 counts of falsification, the jury might well have

resolved the fact that the specifications of the shrimp that

arrived in New York differed from those of the shrimp rejected by

the FDA by concluding that Menon had falsified the specifications

on the shipment to New York.

          In sum, viewing the evidence in the light most

favorable to the government, see Iafelice, 978 F.2d at 94, we

hold that the evidence was sufficient to sustain the verdict on

count 140.0
0
 There are other possible explanations for Menon's letter with
respect to the Jabeco letter, but they are far less plausible.
For example, Menon may have wanted Jabeco to delete the sentence
about re-shipment of the shrimp because these shrimp had not in
fact been sent back to the United States and he wanted to ensure
the information provided to the auditors was correct. But if this
were the explanation, he would have wanted Jabeco to correct the
information provided to the auditors even if the original letter
had already been sent to them; he would not have told Jabeco to
correct the letter only if Jabeco had not yet sent the letter to
the auditors. Moreover, this explanation does not signify a
reason why Jabeco would have made a mistake as to the destination
of the shrimp. At all events, the exclamation point in the line
"Bert! Please omit in second" conveys a sense of urgency unlikely
to have been present had Menon simply desired to correct a
mistake.
0
 The defendant presented evidence from an independent
warehouseman, Robert McLaughlin, that the shrimp which returned
to the United States did not meet the specifications of the
shrimp rejected by the FDA. JA 629-30. However, the government
impeached McLaughlin's testimony by showing that it was based on
business records rather than personal knowledge and that it was
possible that the specifications on these business records
resulted from a transfer of information from the allegedly
falsified specifications on the materials accompanying the shrimp
to the United States. JA 617, 625, 630. In viewing the evidence
in the light most favorable to the government, we assume that the
                     IV. THE SENTENCING ISSUES



           The district court sentenced Menon under Sentencing

Guideline § 2Q2.1.   U.S.S.G. § 2Q2.1 (1992).    Under this section,

his base offense level was six.   U.S.S.G. § 2Q2.1(a).   His

offense level was increased by two because he had a commercial

purpose.   U.S.S.G. § 2Q2.1(b)(2).   It was further increased by

fourteen under subsection (b)(3)(A), which provides for an

enhancement according to the table in § 2F1.1, "if the market

value of the fish, wildlife, or plants exceed[s] $2,000."

U.S.S.G. § 2Q2.1(b)(3)(A).

           At a minimum, we must remand for resentencing.      The

market value of the seafood at issue in Count 140 ($141, 899),

although more than $2,000, is far less than the market value of

the seafood at issue when the district court sentenced Menon --

which included the value of the seafood in Menon's other 137

counts of conviction.   Thus, the enhancement which would be

applicable under the table in § 2F1.1 would no longer be 14

levels.    But Menon contends that the enhancement is not

applicable at all, because application of the enhancement

violates the Ex Post Facto Clause of the Constitution.      We agree.

           Even though such an enhancement was part of the

guidelines when Menon was sentenced, it was not part of the

jury made a reasonable credibility judgment that McLaughlin's
testimony was not helpful.
guidelines at the time of Menon's conduct.   The conduct at issue

in count 140 occurred in July of 1991 when the sentencing

guidelines provided for an upward adjustment only "if the market

value of the specially protected fish, wildlife, or plants

exceeded $2,000."   See U.S.S.G. § 2Q2.1(b)(3)(a) (1990).   Had

Menon been sentenced for reimporting previously rejected shrimp

at that time, he would not have been subject to the upward

adjustment because shrimp are not "specially protected."    But

Menon was sentenced in June 1993, when the guidelines provided

for an enhancement if the "market value of the fish, wildlife, or

plants exceeded $2,000."   U.S.S.G. § 2Q2.1(b)(3)(A) (1992).

          The general rule is that a sentencing court must apply

the guidelines in effect at the time of sentencing.   See United

States v. Cherry, 10 F.3d 1003, 1014 (3d Cir. 1993); United

States v. Kopp, 951 F.2d 521, 526 (3d Cir. 1991); 18 U.S.C.

§3553(a)(4); U.S.S.G. § 1B1.11(a)(1993).   But changes in

sentencing guidelines that enhance the penalty offend the Ex Post

Facto Clause of Article I of the United States Constitution.      See

Miller v. Florida, 482 U.S. 421, 431-35, 107 S. Ct. 2446, 2451-54

(1987); Kopp, 951 F.2d at 526.   In Miller, the Supreme Court

explained that a retrospective law that disadvantages the

offender violates the Ex Post Facto Clause, but that a change in

law that "does not alter `substantial personal rights,' but

merely changes `modes of procedure which do not affect matters of

substance'" does not. 482 U.S. at 430; 107 S. Ct. at 2451. Under

this framework, the enhancement utilized here is

unconstitutional.
          Applying the enhancement in the 1992 guidelines which

does not contain the "specially protected" substantially

disadvantages Menon retrospectively.    Menon had no notice at the

time he acted that his punishment would be so steep.    The

government responds in two ways.    First, it contends that

application of the 1992 guidelines did not retrospectively harm

Menon because the Sentencing Commission intended the guidelines

in effect during Menon's conduct to apply to importation of

valuable seafood regardless of whether it was specially

protected.   Second, it contends that the district court actually

applied the 1990 guideline and merely interpreted it by reference

to the subsequent amendment.   For analytical purposes, we

conflate these two arguments into the single proposition that the

1989 guidelines, interpreted in light of earlier guidelines and

later ones, did in fact provide an enhancement regardless of

whether the seafood was "specially protected."

          The government defends this proposition by pointing out

that prior to 1989 there were two separate enhancement provisions

-- one within section 2Q2.1 for specially protected fish wildlife

and plants, see U.S.S.G. § 2Q2.1(b)(3)(A) (1988), and one within

section 2Q2.2 for fish, wildlife and plants generally, see

U.S.S.G. § 2Q2.2(b)(3)(A) (1988).    Had Menon's conduct occurred

prior to November of 1989, that conduct would have been subject

to the enhancement for seafood generally.   The Commission

intended the 1989 amendment to "consolidate two guidelines that

cover very similar offenses," U.S.S.G. § 2Q2.1, app. C, amend.

209 (1989), rather than to make any substantive changes.      But in
consolidating sections 2Q2.1 and 2Q2.2, the Sentencing Comission

adopted the enhancement provision from § 2Q2.1 which only applied

to "specially protected" fish.     The Commission explained in

1991, that the language "specially protected" had been

"inadvertently retained" when the sections were consolidated. See

U.S.S.G. § 2Q2.1, app. C, amend. 407 (1991).    Thus, the

government argues that the intent of the Commission was always to

apply the enhancement to importation of seafood worth more than

$2,000, regardless of whether it was specially protected or not.

             The government asserts that the 1991 amendment deleting

the "specially protected" language combined with its reference to

that language as having been "inadvertently retained" in the 1989

consolidation means that the 1991 amendment was merely intended

to clarify the meaning of the already exiting guideline.    The

government points out that when an amendment to a guideline is

intended to clarify the meaning of the existing guideline, the

court must give it substantial weight in interpreting that

guideline.    See United States v. Joshua, 976 F.2d 844, 853 (3d

Cir. 1992); United States v. Ofchinick, 877 F.2d 251, 257 n.9 (3d

Cir. 1989).    In fact, the Ninth Circuit relied on precisely such

reasoning to hold that "section 2Q2.1(b)(3)(A) was never intended

to apply solely to `specially protected' wildlife after its

consolidation."    United States v. Atkinson, 966 F.2d 1270, 1276
(9th Cir. 1992).    But the Ninth Circuit did not reach this

conclusion in the context of an ex post facto challenge and, in

any case, we disagree.
          First, we have never held that a "clarifying" amendment

can be used to interpret an earlier guideline when applying the

amendment would punish the defendant more harshly than he would

have been punished under the court's independent interpretation

of the pre-amendment language.   Second, the amendment here was

not a clarification.    It indicated that the language "specially

protected" had been inadvertently retained when the guidelines

were amended in 1989; it did not state that the 1989 guideline

applied to seafood that was not "specially protected." Third,
          [w]here the Commission adopts an interpretive
          commentary amendment that the text of the
          guideline cannot reasonably support, the
          Commission circumvents the process Congress
          has established for amending the guidelines.
          When this happens, we should decline to
          follow its lead.


Joshua, 976 F.2d at 854.   No interpretive amendment can excise

key words ("specially protected") from a guideline.    And no

individual who read the guidelines before 1989 while

contemplating his likely fate if he imported valuable shrimp

would have understood that he was subject to an enhanced sentence

under the guidelines.   Thus, when resentencing Menon for

reimporting previously rejected shrimp, the district court cannot

apply the enhancement for importation of seafood worth more than

$2,000.



                           V. CONCLUSION
           For the foregoing reasons, we will reverse Menon's

convictions on Counts 1 through 15, 17 through 32, and 34 through

139.   We will affirm Menon's conviction on Count 140, and remand

the case to the district court for resentencing on that Count

under the 1990 guidelines.